Citation Nr: 0509937	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  94-24 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic 
hypercholesteremia to include an elevated cholesterol level.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include atypical depression.  

3.  Entitlement to service connection for chronic 
costochondritis.  

4.  Entitlement to service connection for chronic right 
hearing loss disability.  

5.  Entitlement to service connection for a chronic 
disability manifested by vertigo.  

6.  Entitlement to a compensable disability evaluation for 
the veteran's chronic headaches for the period prior to 
February 9, 2004.  

7.  Entitlement to a disability evaluation in excess of 30 
percent for the veteran's chronic headaches for the period on 
and after February 9, 2004.  

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1977 to October 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Waco, Texas, Regional Office which, in pertinent part, 
established service connection for chronic headaches, left 
arm laceration residuals, left (major) wrist sprain 
residuals, left (major) hand injury residuals, left (major) 
index finger fracture residuals, right (minor) shoulder 
bursitis, right knee injury residuals, right Achilles' tendon 
strain, lumbar strain, ingrown toenail residuals, a left 
eyelid cyst, and a rectal fissure; assigned noncompensable 
evaluations for those disabilities; and denied service 
connection for a chronic acquired psychiatric disorder to 
include atypical depression, chronic costochondritis, chronic 
bilateral hearing loss disability, tinnitus, a personality 
disorder, chronic left knee injury residuals, chronic 
bilateral shin splints, chronic upper respiratory infection 
residuals, chronic bronchitis, chronic left lung contusion 
residuals, and chronic decompression sickness residuals.  

In January 1994, the veteran submitted a notice of 
disagreement (NOD) with the denial of both service connection 
for a chronic acquired psychiatric disorder, chronic 
costochondritis, chronic bilateral hearing loss disability, 
tinnitus, a personality disorder, chronic upper respiratory 
infection, chronic bronchitis, chronic left lung contusion 
residuals, chronic bilateral shin splints, and chronic 
decompression sickness and the evaluations assigned for his 
service-connected chronic headaches, left eye cyst, left arm 
laceration residuals, left (major) hand injury residuals, 
left (major) index finger fracture residuals, right (minor) 
shoulder bursitis, right Achilles' tendon strain, right knee 
injury residuals, rectal fissure, and ingrown toenail 
residuals.  

In May 1994, the Waco, Texas, Regional Office denied service 
connection for a chronic elevated cholesterol level, a 
chronic disability manifested by vertigo, a chronic sleep 
disorder, and chronic dyspepsia.  

In May 1994, the Waco, Texas, Regional Office issued a 
statement of the case (SOC) to the veteran and his accredited 
representative which addressed the issues of both service 
connection for a chronic acquired psychiatric disorder, 
chronic costochondritis, chronic bilateral hearing loss 
disability, tinnitus, chronic left knee injury residuals, 
chronic bronchitis, chronic upper respiratory infection 
residuals, chronic left lung contusion residuals, a 
personality disorder, chronic bilateral shin splints, and 
chronic decompression sickness and initial compensable 
evaluations for the veteran's service-connected chronic 
headaches, left eyelid cyst residuals, left arm laceration 
residuals, left (major) hand injury residuals, left (major) 
index finger fracture residuals, right (minor) shoulder 
bursitis, lumbar strain, right Achilles' tendon strain, right 
knee injury residuals, rectal fissure, and ingrown toenail 
residuals.  

In June 1994, the veteran submitted both a NOD with the 
denial of service connection for a chronic elevated 
cholesterol level, a chronic disability manifested by 
vertigo, a chronic sleep disorder, and chronic dyspepsia and 
a substantive appeal from the denial of service connection 
for a chronic acquired psychiatric disorder, chronic 
costochondritis, chronic bilateral hearing loss disability, 
tinnitus, chronic left knee injury residuals, chronic 
bronchitis, chronic upper respiratory infection residuals, 
chronic left lung contusion residuals, a personality 
disorder, chronic bilateral shin splints, and chronic 
decompression sickness and an initial compensable evaluation 
for his ingrown toenail residuals.  

In August 1995, the veteran informed the Department of 
Veterans Affairs (VA) that he had moved to Georgia.  The 
veteran's claim file was subsequently transferred to the 
Atlanta, Georgia, Regional Office (RO).  

In June 2003, the RO denied increased evaluations for the 
veteran's chronic headaches, chronic left eyelid cyst 
residuals, left arm laceration residuals, left (major) wrist 
sprain residuals, left (major) hand injury residuals, left 
(major) index finger fracture residuals, right (minor) 
shoulder bursitis, right Achilles' tendon strain, right knee 
injury residuals, lumbar strain, and rectal fissure.  In 
September 2003, the Board remanded the veteran's appeal to 
the RO for additional action.  

In October 2004, the RO granted service connection for 
tinnitus; assigned a 10 percent evaluation for that 
disability; effectuated the award as of February 25, 1993; 
increased the evaluation for the veteran's chronic headaches 
from noncompensable to 30 percent; effectuated that award as 
of February 9, 2004; increased the evaluation for his lumbar 
strain from noncompensable to 20 percent; effectuated the 
award as of February 9, 2004; increased the evaluation for 
his right knee injury residuals from noncompensable to 10 
percent; effectuated the award as of February 9, 2004; 
increased the evaluations for his right (minor) shoulder 
bursitis and bilateral ingrown toenail residuals from 
noncompensable to 10 percent; and effectuated the awards as 
of November 1, 1992.  In October 2004, the RO issued a SOC 
and a supplemental statement of the case (SSOC) which 
addressed the issues remanded by the Board.  In December 
2004, the veteran explicitly expressed his satisfaction with 
all issues except for service connection for a chronic 
acquired psychiatric disorder to include atypical depression, 
chronic hypercholesteremia to include an elevated cholesterol 
level, chronic costochondritis, chronic right ear hearing 
loss disability, and a chronic disability manifested by 
vertigo and increased evaluations for his chronic headaches.  
The veteran is represented in
 this appeal by the Georgia Department of Veterans Services.  

For the reasons and bases discussed below, service connection 
for chronic hypercholesteremia to include an elevated 
cholesterol level is DENIED and a 30 percent evaluation for 
the veteran's chronic headaches for the period prior to 
February 9, 2004 is GRANTED.  

The issues of the veteran's entitlement to service connection 
for a chronic acquired psychiatric disorder to include 
atypical depression, chronic costochondritis, chronic right 
hearing loss disability, and a chronic disability manifested 
by vertigo and an evaluation in excess of 30 percent for the 
veteran's chronic headaches are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The VA 
will notify the veteran if further action is required on his 
part.  
In September 1992, the veteran submitted claims of 
entitlement to service connection for chronic periosteal 
abscess residuals, a chronic right hand disorder, chronic 
left third finger laceration residuals, and a right eyelid 
cyst.  In December 2004, the veteran submitted claims of 
entitlement to chronic hyperlipidemia and chronic 
hypertriglyceridemia.  It appears that the RO has not had an 
opportunity to act upon the claims.  Absent an adjudication, 
a NOD, a SOC, and a substantive appeal, the Board does not 
have jurisdiction over the issues.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); 
Black v. Brown, 10 Vet. App. 279, 284 (1997); Shockley v. 
West, 11 Vet. App. 208 (1998).  Jurisdiction does matter and 
it is not "harmless" when the VA fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Veterans Law Judge cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (2004).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2004).  


FINDINGS OF FACT

1.  Chronic hypercholesteremia and an elevated cholesterol 
level are not chronic disabilities for which VA disability 
benefits may be awarded.  

2.  Prior to February 9, 2004, the veteran's chronic 
headaches were shown to be productive of no more than 
headaches with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  


CONCLUSIONS OF LAW

1.  Service connection for chronic hypercholesteremia to 
include an elevated cholesterol level may not be granted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303(c) (2004).  

2.  The criteria for a 30 percent evaluation for the 
veteran's chronic headaches for the period prior to February 
9, 2004 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 
8100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

An August 1984 Air Force treatment record indicates that the 
veteran exhibited an elevated cholesterol level and was 
placed on a fat controlled/cholesterol restricted diet upon 
his request.  An August 1986 Air Force treatment record 
reflects that the veteran continued to exhibit an elevated 
cholesterol level.  The finding was denoted as a coronary 
artery risk factor.  

A June 1996 treatment record from Premier Primary Care 
indicates that the veteran had a history of 
hypercholesteremia.  A November 1999 private treatment record 
states that the veteran was prescribed a low fat, low 
cholesterol diet secondary to his elevated cholesterol level.  

An August 2004 VA hospital summary reports that the veteran 
had been diagnosed with hypercholesteremia and prescribed 
medication to lower his cholesterol level.  A November 2004 
physical evaluation from Jerome M. Walker, Jr., M.D., conveys 
that the veteran exhibited an elevated cholesterol level.  

In a December 2004 written statement, the veteran reported 
that hypercholesteremia was a laboratory finding, "a 
pathological condition," and a risk factor for the 
subsequent onset of both coronary artery disease and type II 
diabetes mellitus.  He cited a previous Board decision which 
had granted another veteran's claim of entitlement to service 
connection for hypercholesteremia.  Given these facts, the 
veteran advanced that service connection was now warranted 
for the claimed disorder.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran was found to have hypercholesteremia and/or an 
elevated cholesterol level during active service and 
following service separation for which he has been prescribed 
a low fat diet and medication.  However, no competent medical 
professional has diagnosed the veteran with any chronic 
disability associated with his hypercholesteremia/elevated 
cholesterol level.  Indeed, the veteran has acknowledged on 
appeal that an elevated cholesterol level is a risk factor 
for the later onset of a chronic disability rather than a 
chronic disability in and by itself.  In addressing the 
veteran's assertion that service connection may now be 
established for the claimed disorder given that another Board 
decision granted a similar claim, the Board observes that 
prior Board decisions are without precedential authority 
except as to the claims of the veteran for whom they were 
issued and are thus not binding upon the Board.  In the 
absence of any evidence of a chronic disability associated 
with the veteran's hypercholesteremia/elevated cholesterol 
level, the Board finds that service connection may not be 
granted for the claimed disorder.  

In reviewing a comparable factual scenario, the Court has 
held that where the law and not the evidence is dispositive 
of a veteran's claim, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the veteran's claim is denied.


II.  Increased Evaluation 

A.  Historical Review

The veteran's service medical records state that he was 
repeatedly seen for chronic headaches.  The report of a 
February 1993 VA examination for compensation purposes notes 
that the veteran conveyed that he rarely had a headache.  His 
headaches were relieved by Tylenol.  In April 1993, the VA 
established service connection for chronic headaches and 
assigned a noncompensable evaluation for that disorder.  

The report of a February 2004 VA examination for compensation 
purposes notes that the veteran was diagnosed with headaches 
with characteristic prostrating attacks occurring on average 
once a month over the past several months.  In October 2004, 
the RO increased the evaluation for the veteran's chronic 
headaches from noncompensable to 30 percent and effectuated 
the award as of February 9, 2004.  

B.  Evaluation in Excess of 30 Percent Prior to February 9, 
2004

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  The rating schedule 
does not specifically address chronic headaches.  In such 
situations, it is permissible to evaluate the veteran's 
service-connected disability under provisions of the schedule 
which pertain to a closely-related disease or injury which is 
analogous in terms of the function affected, anatomical 
localization and symptomatology.  38 C.F.R. § 4.20 (2004).  
The Board finds that the veteran's service-connected chronic 
headaches are most closely analogous to migraines as both 
disorders are manifested by similar symptomatologies and 
associated impairment.  

A noncompensable evaluation is warranted for migraines with 
characteristic prostrating attacks averaging less than one 
every two months over the last several months.  A 10 percent 
evaluation is requires migraines with characteristic 
prostrating attacks averaging one every two months over the 
last several months.  A 30 percent evaluation requires 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation requires very frequent, 
completely prostrating, and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2004).  

At the February 1993 VA examination for compensation 
purposes, the veteran reported experiencing only rare 
headaches which were relieved by Tylenol.  The veteran was 
diagnosed with headaches.  

A September 1999 private treatment record notes that the 
veteran complained of constant headaches over the preceding 
year.  An impression of chronic headaches was advanced.  In 
his November 2002 claim for an increased evaluation, the 
veteran stated that his chronic headaches had increased in 
severity.  

Clinical documentation from the Upson Regional Medical Center 
dated in December 2003 and February 2004 state that the 
veteran complained of severe constant headaches on December 
10, 2003, December 31, 2003, January 9, 2004, January 16, 
2004, January 30, 2004, and February 6, 2004.  Impressions of 
chronic headaches were advanced.  

A January 2004 VA treatment record states that the veteran 
complained of intermittent severe headaches since September 
2003.  He was diagnosed with probable tension headaches.  

At the February 2004 VA examination for compensation 
purposes, the veteran complained of constant headaches with 
associated dizziness, vertiginous sensations, weakness, and 
fatigue.  He reported that he had "at least 8-10" emergency 
room visits in 2003 and 2004; had lost "10-12" days from 
work in 2003; and had used all of his leave for 2004 due to 
his chronic headaches.  The veteran was diagnosed with 
headaches with "characteristic prostrating attacks occurring 
on average once a month over the past several months."  

The clinical documentation of record reflects that the 
veteran suffered from significant chronic headaches which 
required medical treatment prior to February 9, 2004.  The 
examiner at the February 9, 2004 VA examination for 
compensation purposes specifically determined that the 
veteran's chronic headaches had been productive of 
"characteristic prostrating arracks occurring on average 
once a month over the past several months."  Such clinical 
findings clearly merit assignment of at least a 30 percent 
evaluation under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Both the veteran and the clinical 
documentation of record reflect that the veteran was employed 
on a full-time basis prior to February 9, 2004.  The veteran 
has not asserted on appeal that his headaches were completely 
prostrating and/or productive of severe economic 
inadaptability during the period prior to February 9, 2004.  
In the absence of such findings, the Board concludes that a 
30 percent evaluation is warranted for the veteran's chronic 
headaches for the period prior to February 9, 2004.  

As noted above, the issue of the veteran's entitlement to an 
evaluation in excess of 30 percent for his chronic headaches 
is the subject of the REMAND portion of this decision below.  


III.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
December 2002 and January 2004, the veteran was provided with 
VCAA notices which informed him of the evidence needed to 
support his claims of entitlement to service connection for 
chronic hypercholesterolemia to include an elevated 
cholesterol level and an increased evaluation for his chronic 
headaches; what actions he needed to undertake; and how the 
VA would assist him in developing his claims.  The veteran 
has been afforded multiple VA examinations for compensation 
purposes.  The examination reports are of record.  The VA has 
secured or attempted to secure all relevant documentation to 
the extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2004).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Therefore, the Board finds that appellate review of 
the veteran's claims would not constitute prejudicial error.  


ORDER

Service connection for chronic hypercholesteremia to include 
a high cholesterol level is DENIED.  

A 30 percent evaluation for the veteran's chronic headaches 
for the period prior to February 9, 2004, is GRANTED subject 
to the laws and regulations governing the award of monetary 
benefits.  


REMAND

The veteran asserts on appeal that service connection is 
warranted for a chronic acquired psychiatric disorder to 
include atypical depression, chronic costochondritis, chronic 
right hearing loss disability, and a chronic disability 
manifested by vertigo.  He contends further that the maximum 
schedular evaluation is now warranted for his chronic 
headaches as they are productive of significant vocational 
impairment.  

The veteran's service medical records show that he was 
repeatedly diagnosed with atypical depression and an 
explosive personality disorder.  The report of the February 
1993 VA examination for compensation purposes states that 
"no psychiatric disease was found."  Post-service VA and 
private clinical documentation conveys that the veteran has 
been variously diagnosed with a bipolar disorder, 
post-traumatic stress disorder (PTSD) secondary to childhood 
abuse, a not otherwise specified cognitive disorder, 
depression, and head trauma residuals.  The veteran has not 
been afforded a VA psychiatric examination for compensation 
purposes which addresses whether his current chronic 
psychiatric disability is etiologically related to his 
inservice psychiatric symptomatology.  

The veteran's service medical records indicate that he was 
diagnosed with costochondritis on several occasions.  The 
report of the February 1993 VA examination for compensation 
purposes states that the veteran was diagnosed with a history 
of costochondritis and bruised ribs "without significant 
subjective or objective abnormalities on today's 
examination."  A January 2004 treatment record from Upson 
Regional Medical Center indicates that the veteran was 
diagnosed with atypical chest pain.  In his December 2004 
written statement, the veteran advanced that his atypical and 
non-cardiac chest pain should be considered as a 
manifestation of costochondritis.  The veteran has not been 
afforded a VA examination for compensation purposes which 
addresses whether his post-service atypical chest pain is 
etiologically related to his inservice episodes of 
costochondritis.  

The veteran's service medical records make no reference to 
chronic hearing loss disability.  Treatment records from the 
Warner-Robins Air Force Base medical facility dated in June 
2002 indicates that the veteran had "15 years active duty 
Air Force noise exposure."  An impression of "severe to 
profound sensorineural hearing loss disability in high 
frequency of right ear likely due to viral damage in the 
cochlea" was advanced.  A February 2003 VA treatment record 
states that the veteran had reported post-service noise 
exposure.  The veteran was diagnosed with right ear 
sensorineural hearing loss disability.  The veteran has not 
been afforded a recent VA audiological examination for 
compensation purposes to ascertain the current nature and 
severity of his right ear hearing loss disability.  

The veteran's service medical records note that he was 
repeatedly seen for complaints of dizziness and vertigo.  
Post-service clinical documentation reflects that he 
repeatedly complained of vertiginous sensations associated 
with his service-connected chronic headaches.  An additional 
evaluation would be helpful in determining the nature and 
etiology of the veteran's vertigo.   

In his December 2004 written statement, the veteran advanced 
that his chronic headaches had increased in severity since 
the February 2004 VA examination for compensation purposes.  
He clarified that: he had gone to the Upson Regional Medical 
Center's emergency room over 15 times and used 96 hours of 
leave due to his chronic headaches; received a letter of 
counseling from the United States Air Force, his current 
civilian employer; and had been given a "fit for duty 
physical with the decision pending at the Air Force Personnel 
Management Center."  The veteran's employment documentation 
and the cited "fit for duty" physical evaluation are not of 
record.  

The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Accordingly, this case is REMANDED for 
the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic psychiatric 
disability, costochondritis, right ear 
hearing loss disability, vertigo, and 
service-connected chronic headaches.  
Upon receipt of the requested information 
and the appropriate releases, contact the 
Upson Regional Medical Center and all 
other identified health care providers 
and request that they forward copies of 
all available relevant clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  Upon receipt of the appropriate 
release, contact the Air Force Personnel 
Management Center and request copies of 
all relevant civilian personnel records 
pertaining to the veteran, including the 
cited " fit for duty physical 
evaluation," for incorporation into the 
record.

3.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment, not already of 
record, be forwarded for incorporation 
into the record.  

4.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his claimed chronic acquired 
psychiatric disability, costochondritis, 
right ear hearing loss disability, and 
vertigo and service-connected chronic 
headaches.  All indicated tests and 
studies, including psychological testing, 
should be accomplished and the findings 
then reported in detail.  If a diagnosis 
of PTSD is advanced, the psychiatric 
examiner should identify the specific 
stressors supporting such a diagnosis.  
The examiner or examiners should describe 
the manifestations and frequency of the 
veteran's headaches as well as whether 
they are prostrating.  

The examiner or examiners should advance 
an opinion as to the following questions:  

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
acquired psychiatric disability had 
its onset during active service; is 
in any other way causally related to 
active service; is etiological 
related to the veteran's 
service-connected disabilities; or 
increased in severity beyond its 
natural progression as the result of 
either active service or his 
service-connected disabilities?  

b.  Does the veteran have chronic 
costochondritis and, if so, whether 
it is more likely than not (i.e., 
probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that the identified disability had 
its onset during active service; is 
in any other way causally related to 
active service; is etiological 
related to the veteran's 
service-connected disabilities; or 
increased in severity beyond its 
natural progression as the result of 
his service-connected disabilities?  

c.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
right ear hearing loss disability 
had its onset during active service; 
is in any other way causally related 
to active service; is etiological 
related to the veteran's 
service-connected disabilities; or 
increased in severity beyond its 
natural progression as the result of 
his service-connected disabilities? 

d.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
disability manifested by vertigo had 
its onset during active service; is 
in any other way causally related to 
active service; is etiological 
related to the veteran's 
service-connected disabilities; or 
increased in severity beyond its 
natural progression as the result of 
his service-connected disabilities? 

e.  On the basis of both current 
examination findings and a thorough 
review of the claims folders, the 
examiner or examiners should express 
an opinion regarding the vocation 
impairment associated with the 
veteran's service-connected chronic 
headaches.  

Send the claims folders to the examiner 
or examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

5.  The RO should then readjudicate the 
veteran's entitlement to both service 
connection for a chronic acquired 
psychiatric disorder to include atypical 
depression, chronic costochondritis, 
chronic right ear hearing loss 
disability, and a chronic disability 
manifested by vertigo and an evaluation 
in excess of 30 percent for his chronic 
headaches.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


